Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on September 8, 2021 has been considered by the examiner and made of record in the application file.
Terminal Disclaimer
The terminal disclaimer filed on June 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent 10,466,778 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
	Claims 2-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims 2 and 11 each recites a particular combination of elements, which is neither taught nor suggested by the prior art.  Publicover, Azuma, Kasprowski, the other cited references, and a thorough search in the art disclose various aspects and features of applicant's claimed invention.  More specifically, Publicover teaches threshold for the degree of match within images of recorded features around the eye compared with images when the identity of the device wearer is known can be adjusted, depending on the desired level of security (paragraph 75).  Azuma discloses adding together each of the rotationally compensated iris images, while attaching a weight to each data value in each coordinate of the polar coordinate system, to accumulate them as a single iris image, and generating an iris code from the single iris image, wherein in the weighted addition in the accumulation step, the weight is set smaller as a distance between a coordinate value of the original rectangular coordinate system corresponding to a coordinate of the polar coordinate system and a coordinate value of a pixel in the vicinity thereof is larger (paragraph 40).  However, Publicover, Azuma, Kasprowski, the other cited references, a thorough search in the art do not disclose or suggest determining an image quality metric associated with the eye image; assigning a weight to the eye image based on the determined image quality metric; and generate an iris code based on the plurality of eye images and corresponding weights in combination with the other claim elements.  Moreover, one of ordinary skill in the art would not have been motivated to arrive at applicant's claimed invention unless one was using applicant's claims and specification as a roadmap, thus using impermissible hindsight.
	Accordingly, applicant’s invention is allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
September 10, 2021